DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 2 is because it recites the term a fist set of medical image and the second set of medical image.  It is unclear and therefore indefinite whether the set of medical image is a singular or plurality of images.  The applicant explicitly amended to remove the plural form of the word “image”, regarding the first and second set of medical images but a set is defined as a plurality of things.  For examining purposes, the examiner assumes the set is a plurality of images.   Additionally, there is insufficient antecedent basis for the limitations “the first set of 
Claim 18 is rejected because it recites the term “the first position of the surface frame”. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 12-13, 15-16, 18-19, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over WO2013101562A2 to Caluser et al. “Caluser”, in view of US2013/0296707 to Anthony et al. “Anthony”.

Regarding claim 1, Caluser discloses a system (“apparatus and method”, Page 6, lines 4-10) for coregistering medical images (“The data from the positional sensors is used to perform the dynamic coregistration of the real time ultrasound image, first image set, with the breast or other body part representation, the second image set, in the same spatial coordinate frame. The real time ultrasound image can be coregistered with any number of sets of images previously recorded”, Page 6, line 21- Page 7, line 2) comprising: 
a surface detector assembly (“probe 34 with magnetic sensor 52”, Page 17, lines 20-24; Fig. 5; ultrasound probe 34 with magnetic sensor cable 56 and attachment 116, see Fig. 19) positionable on a skin surface of a medical patient (placing the probe onto the surface of a breast, See Fig. 5; “hold the ultrasound probe scan-head center at the anatomical reference, for example, on the Nipple C, with probe 34, fitted with position sensor 52”, Page 21, lines 17-18), the surface detector assembly comprising: 
a surface frame (“ultrasound probe attachment, Fig. 19, Ref. 116; Page 11, line 9); and 
an imaging system (“ultrasound transducer”, Fig. 19, Ref. 34) coupled to the surface frame (attached to the attachment, See Fig. 19, relationship between attachment 116 and ultrasound transducer 34) and configured to acquire images of the medical patient positioned proximate a lower surface of the surface frame [Examiner notes: the attachment 116 attached to the probe/transducer 34 has a flat smooth surface with raised margins, located at the head of the ultrasound transducer 34, See Fig. 19.  The ultrasound scan head is held on the Nipple C (Page 21, lines 17-18), the Nipple C and the breast in general would be proximal to the lower surface of the surface frame (attachment 116).  When the ultrasound captures images (Page 17, lines 17-19) such as images of the breast (Page 18, line 20) during breast surface scanning 
a processor (“processor”, Page 14, line 14) comprising: 
a surface frame image module (hardware and software of the three dimensional mapping display (TDMD), Page 14, lines 12-15) connected to a signal output of the camera system (“Video output 24 from ultrasound device 22 is digitized by the dedicated TDMD module/board 40”, Page 15, lines 9-15; or the ultrasound device (Ref. 22) can be interfaced and directly provide the digital images to the TDMD, Page 15, lines 9-15) and programmed to identify positional coordinates of at least one common surface landmark within the acquired surface images (“software substantially used to process the data received by the processor from the at least one sensor and data from the ultrasound to manipulate the data for identifying, and storing in memory as selected by the user, target site location and size information in relation to selected anatomical reference(s) for simultaneous review and interpretation and later retrieval for comparative purposes with later examination, whether compared in real time or a later time based upon saved data”, Page 19, lines 9-16; anatomical landmark can include the nipple, Page 6, lines 14-15, which reads on a surface landmark) [Examiner notes: in identifying target site location in relation to selected anatomical reference in the data from the ultrasound (that is broadly interpreted as image data), it is inferred that the anatomical reference location is also identified in the ultrasound data]; and 
a coregistration module (TDMD computer with position tracking module, Page 14, line 12 – Page 15, line 8) programmed to co-register a first medical image of the medical patient with a second medical image of the medical patient (“coregister the ultrasound real time images with the body diagram or other secondary sets of images “, Page 14, line 12 – Page 15, line 8) based on the positional coordinates of the at least one common surface landmark identified by the surface frame image module, positional coordinates of the surface frame within the first 
However, Caluser does not disclose the imaging system includes a camera system configured to acquire surface images of a portion of the skin surface.
Anthony teaches a device (Fig. 1, Ref. 100) with a camera (Fig. 1, Ref. 132; Paragraph 0045) and an ultrasound probe (Fig. 1, Ref. 112; Paragraphs 0027-0028, 0045), wherein the 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Caluser’s invention, wherein the imaging system includes a camera system mounted to the ultrasound transducer and acquiring surface images of the skin surface, as taught by Anthony, in order to have an imaging system to capture images of sufficient quality of the skin surface including targets or features on the skin surface (Anthony, Paragraph 0045, 0113).
Therefore, the combination of Caluser and Anthony would teach a camera system coupled to the surface frame and configured to acquire surface images of a portion of the skin surface, since the Anthony teaches the camera can be coupled to the ultrasound transducer, and Caluser discloses the surface frame is coupled to the ultrasound transducer.  Therefore the camera is coupled to the surface frame via the ultrasound transducer.

Regarding claim 2, the modifications of Caluser and Anthony disclose all the features of claim 1 above. 
Caluser discloses a position sensor coupled to the surface frame (Page 21, lines 17-18).  Caluser discloses the probe 34 is fitted with position sensor 52 (Page 21, lines 17-18), and the probe also includes an ultrasound probe attachment, Fig. 19, Ref. 116; Page 11, line 9), which reads on a surface frame.  Since the position sensor and attachment can be broadly interpreted as components of the ultrasound probe device 34, this would read on the position sensor is coupled to the surface frame.
Caluser further discloses wherein the processor (TDMD with processor, Page 14, lines 12-14) further comprises a frame tracking module (“3D magnetic tracking member with 

Regarding claims 12 and 13, Caluser discloses a method of coregistering medical images (“method of use for automated ultrasound probe position registration”, Page 6, lines 4-5, “real time ultrasound image can be coregistered with any number of sets of images”, Page 7, lines 1-2) comprising:

Caluser further discloses that the first and second medical images are overlapping (“An additional function is to display a cumulative area of the transducer positions (via icon E) over the body diagram, where the ultrasound images of breast tissue were generated and displayed in real time, during patient examination. Fig.60 displays all ultrasound frames generated while scanning the breast (F) over the breast diagram with nipple C”, (Page 18, lines 19-23; As seen in Fig. 60, the ultrasound images are overlapping); and 
coregistering the first medical image with the second medical image based on positional coordinates of the at least one common surface landmark (Abstract; Page 6, line 21- Page 7, line 2; Page 7, lines 3-6) [Examiner notes: Caluser discloses “the data from the positional sensors is used to perform the dynamic coregistration of the real time ultrasound image, first image set, with the breast or other body part representation, the second image set, in the same spatial coordinate frame.” (Page 6, line 21- Page 7, line 2) Caluser further discloses each saved ultrasound image will have attached positional information corresponding to each pixel in the ultrasound frame and the diagram with the body part with the ultrasound probe position and orientation in reference to the anatomical reference(s) (Page 7, lines 3-6), wherein the anatomical reference is a nipple (Page 6, lines 14-15), such as Nipple C (Page 21, lines 17-18).  Therefore, registering a series of images in a first image set with the body part representation of 
Caluser additionally discloses a surface detector assembly comprising a surface frame coupleable to the skin surface (See claim 1 rejection above).  
However, Caluser does not explicitly disclose: 
acquiring a first surface image of a first skin surface of a medical patient using a surface detector assembly comprising a camera system registered to the surface frame; 
determining positional coordinates of at least one surface landmark in the first surface image; 
acquiring a second surface image of a second skin surface of the medical patient, using the surface detector assembly, the second skin surface at least partially overlapping the first skin surface; 
determining positional coordinates of at least one surface landmark in the second surface image; 
comparing the at least one surface landmark in the first surface image to the at least one surface landmark in the second surface image; and

Anthony teaches acquiring a first and second surface image of a first skin surface of a medical patient using a device comprising a camera system (Paragraphs 0027, 0045).  Anthony teaches a device (Fig. 1, Ref. 100) with a camera (Fig. 1, Ref. 132; Paragraph 0045) and an ultrasound probe (Fig. 1, Ref. 112; Paragraphs 0027-0028, 0045), wherein the probe can be integrated into the frame (Fig.1, Ref. 118) of device 100 (Paragraph 0027).  The camera can be mounted on the ultrasound transducer of the ultrasound probe (Paragraph 0045).  The camera can be directed toward the skin surface in order to capture images of the skin surface (Paragraph 0045).  The images read on first and second surface images.  
Anthony further teaches determining positional coordinates of at least one surface landmark in the first and second image (“establishing a world coordinate system using the predetermined dimensions of the fiducial marker and the two or more digital images”, Paragraph 0124.  It would be inferred that the positional coordinates of the fiducial marker/features of the skin surface would need to be determined in the two or more digital images to convert/establish into a world coordinate system).
 Anthony teaches comparing the at least one surface landmark in the first surface image to the at least one surface landmark in the second surface image (“the fiducial marker/features of the skin surface may be visible in at least one of the plurality of digital images…the correspondence between images may be extracted”, Paragraph 0122, where correspondence reads on comparing) and identifying at least one common surface landmark based on the comparison (“identifying the fiducial marker in two or more digital images from the camera”, Paragraph 0124); 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Caluser’s invention, wherein the invention includes a device comprising a camera system and the method includes acquiring a first surface image of a first skin surface of a medical patient using the device; determining 
Additionally, It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Caluser and Anthony to teach the device with a camera system is a surface detector assembly comprising a surface frame coupleable to the skin surface with a camera system registered to the surface frame since Caluser discloses a surface detector assembly with an ultrasound transducer and an attachment that reads on the surface frame coupled to the transducer (See Claim 1 rejection above) and Anthony teaches a device with an ultrasound system with a camera system, wherein the camera of the camera system is coupled to the ultrasound transducer.  Both the camera and the attachment being coupled to the ultrasound transducer would read on the camera being registered to the frame, via the ultrasound transducer.  The motivation would be the same as above.
Further, since the ultrasound images of Caluser are overlapping, it would be inherent that in the combination of Caluser and Anthony, that the surface images would be overlapping, since the two imaging sensors (ultrasound and camera) are both part of the same assembly.

Regarding claim 15, the modifications of Caluser and Anthony disclose all the features of claim 12 above.  
Anthony provides explicit examples of acquiring first and second medical images using only ultrasound (see claim 12 rejection above).  Anthony additionally teaches that the second image modality could be e.g., x-ray imaging, x-ray computed tomography, magnetic resonance imaging (“MRI”), optical coherence tomography, positron emission tomography, and so forth (Paragraph 0092).  
It would have been obvious to a person of ordinary skill in the art, at the time of the invention, to have modified the system as described by Caluser and Anthony, wherein the system includes acquiring the first medical image using a first imaging modality; and acquiring the second medical image using a second imaging modality, different from the first imaging modality, as taught in a separate embodiment of Anthony, in order so that in imaging the breast, elastography data that characterizes compressibility of tissue may be registered to other medical information such as images of bone and other tissue structures (Anthony, Paragraph 0092).

Regarding claim 16, the modifications of Caluser and Anthony disclose all the features of claim 12 above.  
As disclosed in the claim 12 rejection above, Caluser discloses the second medical image is an ultrasound image using a transducer assembly that can be held (See claim 12 rejection above).  Additionally as disclosed in the claim 12 rejection above, Anthony teaches the second surface image is a digital camera image, from a camera coupled to the ultrasound transducer (See claim 12 rejection above).

Regarding claim 18, the modifications of Caluser and Anthony disclose all the features of claim 12 above.

Caluser further discloses the first medical image is located at a first position and the second medical image is in a second position (Page 18, lines 19-23; Fig. 60).  Caluser further discloses “an additional function is to display a cumulative area of the transducer positions (via icon E) over the body diagram, where the ultrasound images of breast tissue were generated and displayed in real time, during patient examination. Fig.60 displays all ultrasound frames generated while scanning the breast (F) over the breast diagram with nipple C”, (Page 18, lines 19-23).  Therefore, as show in Fig. 60, by displaying all ultrasound frames generated while scanning the breast, each frame/image depicts a different position, and it is inherent that a first medical image (ultrasound frame/image) is located at a first position and the second medical image (ultrasound frame/image neighboring the first ultrasound frame/image) is located in a second position.  Additionally, it is also inherent that the surface frame is attached to the second skin surface of the medical patient at a second position that at least partially overlaps the first position, since for image acquisition, the ultrasound probe with surface frame is attached to the breast (Page 11, line 9; Page 17, line 17-Page 18, line 4; Fig. 5, showing ultrasound probe 34 attached to the breast), and as shown in Fig. 60, multiple ultrasound images are acquired during breast scanning (Page 18, lines 19-23), where each image is in a different but overlapped position.  Therefore it is inherent for a second image, the surface frame is attached to a second skin surface of the medical patient at a second position that at least partially overlaps the first position.  
Additionally, it is also inherent that the acquired second surface image (as discussed above, which is also disclosed in the claim 12 rejection above) is also at the second position of 
Caluser further discloses displaying the first position of the surface frame on a body diagram of the medical patient using positional data determined from the first medical image (See Figs 6 and 60; in Fig. 6, “probe 34 is identified at transducer position icon E for its position location and orientation”, where the position icon E is display on a body part diagram I, Page 18, lines 5-18; Page 18, lines 19-23) [the position icon E for the probe position, would read on the location of the surface frame since the surface frame is attached/a part of the probe assembly, See claim 1 rejection above]; 
Caluser discloses displaying a real-time position (“display…probe position in the real time body diagram”, Page 7, lines 14-15; Page 18, lines 5-18; Page 18, lines 19-23) of the surface frame (the position icon E for the probe position, would read on the location of the surface frame since the surface frame is attached/a part of the probe assembly, See claim 1 rejection above) fitted with a position sensor (See Fig. 5, ultrasound probe includes a position sensor 52) on the body diagram (“body diagram I”, Page 18, lines 5-18) of the medical patient (inherent in the term body diagram) prior to acquisition of the second medical image (inherent since the display is updated in real time throughout the procedure, so the display will show the position of the probe at the first position prior to acquisition of the second medical image), wherein the real-time position of the surface frame is determined based on a signal output from the position sensor (“magnetic sensor 52 is used to track the ultrasound probe”, Page 22, lines 5-7; “sensor (tracking module) 52 provide the positional information to the TDMD 20”, Page 15, lines 10-12; “display…probe position in the real time body diagram”, Page 7, lines 14-15; 
Caluser discloses aligning the real-time position of the surface frame with the first position of the surface frame using the body diagram (“guiding the ultrasound to a previously recorded target through following the real time display of the ultrasound transducer position in relation to the target coordinates from a previous examination”, Page 5, line 21 - Page 6, line 2; “the data from the positional sensors is used to perform the dynamic coregistration of the real time ultrasound image, first image set, with the breast or other body part representation, the second image set, in the same spatial coordinate frame. The real time ultrasound image can be coregistered with any number of sets of images previously recorded” (Page 6, line 21- Page 7, line 2); “During future examinations, the user is guided to the target by entering the target coordinates obtained at the previous examination, display the target in the body diagram and adjust the probe position in the real time body diagram to overlap the target”, Page 7, lines 13-15).

Regarding claim 19, the modifications of Caluser and Anthony disclose all the features of claim 12 above.
Caluser further discloses tracking motion of the medical patient during acquisition of the second medical image (“continuously tracks the anatomical reference position, the nipple c in this case, to compensate for motion registration errors during the exam”, Page 17, line 20 -23) using a position sensor (magnetic sensor, Fig. 5, Ref. 48 and 52; Page 17, lines 20-23) that monitors positional changes of the surface frame (“magnetic sensor, Ref. 52, is attached to the exterior of the probe”, Ref. 34, Page 17, lines 11-13); positional data corresponding to magnetic sensor position is collected for tracking, Page 17, lines 14-19; this reads on monitoring positional changes of the probe with attachment (surface frame) since the position and changes in position of magnetic sensor, Ref. 52, would correspond to position and changes in position of 

Regarding claim 21, the modifications of Caluser and Anthony disclose all the features of claim 1 above.
Caluser teaches a display that displays the at least one common surface landmark relative to the surface frame on a body diagram of the medical patient (Page 17, line 20-Page 18, line 4).  Caluser teaches FIG. 6 illustrates TDMD display 38 with the captured video image D from the ultrasound machine and the body diagram of FIG. 5 with the transducer 34 position and orientation at the time of image capture D and two different targets F and G in body part diagram I, and F" and G' as selected in image D image capture (Paragraph 0045).  As can be seen in Fig. 6, the circle in the middle of the body diagram is that of a nipple a common surface landmark (Fig. 6, Page 17, lines-5-19).  The position of the transducer 34 position would read on the position of the surface frame.

Regarding claim 22, the modifications of Caluser and Anthony disclose all the features of claim 21.
	Caluser further teaches the display (TDMD display 38, Page 18, line 1) displays the real time location of the surface frame on the body diagram (“displayed are the real time position of the ultrasound probe and target position in a body diagram or other representation shown with the real time ultrasound image, to help the ultrasound operator during scanning”, Page 6, lines 19-21; “display in real-time”, Page 18-lines 19-23).  

Claims 4-5, 14, 20 is rejected under 35 U.S.C. 103 as being unpatentable over Caluser, in view of Anthony, and further in view of US2008/0219528 to Edgar et al. “Edgar”.

Regarding claims 4 and 5, the modifications Caluser and Anthony disclose all the features of claim 1 above.
Caluser discloses wherein the anatomical reference point real time tracking can used pattern recognition (Page 20, lines 16-17).
However, the modifications of Caluser and Anthony do not explicitly disclose wherein the surface frame image module is programmed with a pattern recognition algorithm that processes the acquired surface images to detect surface landmarks therein.
Edgar teaches a similar system a surface detector assembly (“applicator head”, Fig, 1, Ref. 2) positionable on a skin surface (“moved across the skin”, Paragraph 0064), with a surface frame (“floating ring”, Paragraph 0064, Fig. 1, Ref. 6), camera system (“high resolution camera module”, Paragraph 0075, 0121; Fig. 1, Ref. 16), and a processor (“computer”, Paragraph 0082-0084) with a surface frame image module (computer memory with software for tracking registration, Paragraph 0086).  Edgar teaches wherein the surface frame image module is programmed with a pattern recognition algorithm that processes the acquired surface images to detect surface landmarks therein (Paragraph 0121, 0184).  Edgar discloses the software analyzes the captured images and identifies landmarks, or “skinmarks” in those images. Many aspects of human features may be used as skinmarks, for example, pores, moles, scars, lines, wrinkles, age spots, sun damage, freckles, color variations, contours of features, and textural variations such as bumps (Paragraph 0121, 0184).  The skinmarks read on surface landmarks, and the software reads on pattern recognition algorithm.  

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as disclosed by Caluser and Anthony, wherein the surface frame image module is programmed with a pattern recognition algorithm that processes the acquired surface images to detect surface landmarks therein, wherein the surface landmark comprises a microfeature located on the skin surface, as taught by Edgar, in order to provide an alternative to track positioning of the device (Edgar, Paragraph 0184), such as the probe in the system of Caluser and Anthony. 

Regarding claim 14, the modifications of Caluser and Anthony disclose all the features of claim 12 above.  
	 Caluser discloses wherein the anatomical reference point real time tracking can used pattern recognition (Page 20, lines 16-17), and as disclosed in the claim 12 rejection above, Anthony teaches determining the positional coordinates of the at least one surface landmark in the first surface image and the positional coordinates of the at least one surface landmark in the second surface image (See claim 12 rejection above). 
	However, the modifications of Caluser and Anthony do not explicitly disclose wherein determining the positional coordinates using a pattern recognition algorithm
Edgar further discloses wherein the surface frame image module is programmed with a pattern recognition algorithm that processes the acquired surface images to detect surface landmarks therein (Paragraph 0121, 0184).  Edgar discloses the software analyzes the captured images and identifies landmarks, or “skinmarks” in those images. Many aspects of human features may be used as skinmarks, for example, pores, moles, scars, lines, wrinkles, age spots, sun damage, freckles, color variations, contours of features, and textural variations such 
It would have been obvious to a person of ordinary skill in the art, at the time of the invention, to have modified the system as described by Caluser and Anthony, wherein the method includes determining the positional coordinates using a pattern recognition algorithm, as taught by Edgar, in order to be able to detect the wide variety of skinmarks, that all have distinctive patterns (Edgar, Paragraph 0121). 

Regarding claim 20, Caluser discloses a non-transitory computer readable storage medium having stored thereon instructions (TDMD chassis with hardware and processor and software, Page 14, lines 12-15; PC computer used to run instructions, Page 19, lines 4-8; software substantially used to process the data received by the processor, Page 19, lines 9-16) that cause a processor to:  
access (Page 16, line 24-Page 17, line 2) a first medical image of a medical patient having a first surface frame depicted at a first position on the medical patient and a second medical image of the medical patient having a second surface frame depicted at a second position on the medical patient, the second position at least partially overlapping the first position; 
[Caluser discloses on the TMD display, acquiring a body diagram I, See Fig. 6, that includes  a probe/transducer position Icon E for obtained ultrasound image D in the TMD display (Page 17, line 20 – Page 18, line 18);  Caluser further discloses obtaining a set of ultrasound images with body part representation (Page 6, line 21-Page 7, line 2)  This reads on obtaining at least first and second medical images with the probe/transducer depicted therein, wherein the depicted probe/transducer would read on the surface detector assembly (See claim 1 rejection above).

Additionally, it is also inherent that the surface frame is attached to the second skin surface of the medical patient at a second position that at least partially overlaps the first position, since for image acquisition, the ultrasound probe with surface frame is attached to the breast (Page 11, line 9; Page 17, line 17-Page 18, line 4; Fig. 5, showing ultrasound probe 34 attached to the breast), and as shown in Fig. 60, multiple ultrasound images are acquired during breast scanning (Page 18, lines 19-23), where each image is in a different but overlapped position.  Therefore it is inherent for a second image, the surface frame is attached to a second skin surface of the medical patient at a second position that at least partially overlaps the first position. 
Caluser further discloses that the first and second medical images are overlapping (“An additional function is to display a cumulative area of the transducer positions (via icon E) over the body diagram, where the ultrasound images of breast tissue were generated and displayed in real time, during patient examination. Fig.60 displays all ultrasound frames generated while scanning the breast (F) over the breast diagram with nipple C”, (Page 18, lines 19-23; As seen in Fig. 60, the ultrasound images are overlapping).]

[Examiner notes: Caluser discloses “the data from the positional sensors is used to perform the dynamic coregistration of the real time ultrasound image, first image set, with the breast or other body part representation, the second image set, in the same spatial coordinate frame.” (Page 6, line 21- Page 7, line 2) Caluser further discloses each saved ultrasound image will have attached positional information corresponding to each pixel in the ultrasound frame and the diagram with the body part with the ultrasound probe position and orientation in reference to the anatomical reference(s) (Page 7, lines 3-6), wherein the anatomical reference is a nipple (Page 6, lines 14-15), such as Nipple C (Page 21, lines 17-18).  Therefore, registering a series of images in a first image set with the body part representation of a second set, would include registering at least first and second images of the first ultrasound image set to the body part representation of a second set, wherein each image contains position data from the positional sensors (and would read on the position of the surface frame since the surface frame is attached to the ultrasound probe with the position sensor as discussed above) and position data in reference to the anatomical reference, and would read on co-registering a first medical image of the medical patient with a second medical image of the medical patient based on the positional coordinates of the at least one common surface landmark identified by the surface frame image module, positional coordinates of the surface frame within the first medical image, and positional coordinates of the surface frame within the second medical image.  This is further supported in the Abstract where multiple ultrasound free hand two-dimensional frames can be reconstructed in three-dimensional volume images corresponding to the scanned region.]
However, Caluser does not explicitly disclose 

detect surface landmarks within the first surface image; 
access a second surface image acquired of a skin surface of a medical patient beneath the second surface frame; 
detect surface landmarks within the second surface image; 
compare the surface landmarks within the first surface image to the surface landmarks within the second surface image; and
identify at least one common surface landmark within the first surface image and the second surface image based on the comparison;
Anthony teaches memory 738 that may be a mass storage device for storing scan data and a computer with a processor 742 (Paragraph 0106) for processing (Paragraphs 0107, 0112, 0115).  
Anthony teaches accessing (“retrieval”, Paragraph 0107) a first and second surface image of a first skin surface of a medical patient from a device comprising a camera system (Paragraphs 0027, 0045).  Anthony teaches a device (Fig. 1, Ref. 100) with a camera (Fig. 1, Ref. 132; Paragraph 0045) and an ultrasound probe (Fig. 1, Ref. 112; Paragraphs 0027-0028, 0045), wherein the probe can be integrated into the frame (Fig.1, Ref. 118) of device 100 (Paragraph 0027).  The camera can be mounted on the ultrasound transducer of the ultrasound probe (Paragraph 0045).  The camera can be directed toward the skin surface in order to capture images of the skin surface (Paragraph 0045).  The images read on first and second surface images.  
Anthony further teaches determining positional coordinates of at least one surface landmark in the first and second image (“establishing a world coordinate system using the predetermined dimensions of the fiducial marker and the two or more digital images”, Paragraph 0124.  It would be inferred that the positional coordinates of the fiducial marker/features of the 
 Anthony teaches comparing the at least one surface landmark in the first surface image to the at least one surface landmark in the second surface image (“the fiducial marker/features of the skin surface may be visible in at least one of the plurality of digital images…the correspondence between images may be extracted”, Paragraph 0122, where correspondence reads on comparing) and identifying at least one common surface landmark based on the comparison (“identifying the fiducial marker in two or more digital images from the camera”, Paragraph 0124); 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Caluser’s invention, wherein the invention include accessing a first surface image of a first skin surface of a medical patient beneath the first surface frame; detect surface landmarks within the first surface image; access a second surface image acquired of a skin surface of a medical patient beneath the second surface frame; detect at least one surface landmark within the second surface image; compare the surface landmarks within the first surface image to the surface landmarks within the second surface image; and identify at least one common surface landmark within the first surface image and the second surface image based on the comparison, as taught by Anthony, in order to be able to register the surface images and establish a world coordinate system using the registered images to determine a pose of the imaging probe that also includes an ultrasound transducer, to then be able to align the ultrasound images generated from the ultrasound transducer (Anthony, Paragraph 0124).
Additionally, It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Caluser and Anthony to teach the device with a camera system is a surface detector assembly comprising a surface frame 
The combination of Caluser and Anthony would then teach the surface images is acquired of a skin surface of a medical patient beneath their respective surface frames, since the camera is mounted at the ultrasound transducer which also has a surface frame coupled to it, the camera would be able to take surface skin image of the portion beneath the surface frame.
Further, since the ultrasound images of Caluser are overlapping (as shown in Fig. 60), it would be inherent that in the combination of Caluser and Anthony, that the surface images would be overlapping, since the two imaging sensors (ultrasound and camera) are both part of the same assembly.  In this overlapping display, the position of the ultrasound frame can be broadly interpreted as the position of the surface frame, wherein a first ultrasound frame would correlate with a first surface frame, and a second ultrasound frame would correlate with a second surface frame.
However, the modifications of Caluser and Anthony do not disclose detecting multiple landmarks in the first and second surface image.  
Edgar teaches a similar system a surface detector assembly (“applicator head”, Fig, 1, Ref. 2) positionable on a skin surface (“moved across the skin”, Paragraph 0064), with a surface frame (“floating ring”, Paragraph 0064, Fig. 1, Ref. 6), camera system (“high resolution camera module”, Paragraph 0075, 0121; Fig. 1, Ref. 16), and a processor (“computer”, Paragraph 0082-
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as disclosed by Caluser and Anthony, wherein the method includes detecting multiple landmarks, as taught by Edgar, in order to determine a common landmark out of all the potential types of surface landmarks found on the skin such as pores, moles, scars, lines, wrinkles, age spots, sun damage, freckles, color variations, contours of features, and textural variations such as bumps.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Caluser, in view of Anthony, and further in view of US2014/0355840 to “Peyton”.

Regarding claim 6, the modifications Caluser and Anthony disclose all the features of claim 1 above.
However, the modifications Caluser and Anthony do not disclose wherein the at least one common surface landmark comprises a body surface feature that is located proximate to and beneath the skin surface.  
Peyton teaches in a similar field of endeavor of breast imaging and comparison of mammographs (Abstract) and registration of landmarks (Paragraph 0066).  Peyton teaches wherein the at least one common surface landmark comprises a body surface feature that is 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Caluser and Anthony, wherein the at least one common surface landmark comprises a body surface feature that is located proximate to and beneath the skin surface, as taught by Peyton, in order to provide a landmark in conjunction with one or more additional surface landmarks such as a nipple so that distance measurements between the two landmarks are used as the registration/matching criteria between different images to improve accuracy (Peyton, Paragraph 0046).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Caluser, in view of Anthony, and further in view of US6,122,541 to “Cosman”.

Regarding claim 7, the modifications Caluser and Anthony disclose all the features of claim 1 above.
However, the modifications of Caluser and Anthony do not disclose at least one of a radiopaque material and an oil-filled structure embedded within the surface frame.
Cosman teaches in a similar field of endeavor of tomographic imaging and image registration (Abstract).  Cosman teaches a frame structure (Fig. 6A) attached to the surface of a patient’s body (head), and includes markers (Fig. 6A, Ref. 612), wherein the markers can be radiopaque or MR (magnetic resonance) compatible (Col. 8, lines 24-29).  Since as seen in Fig. 6a, the markers are within the frame structure, this reads on the markers being embedded within the surface frame.  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Caluser and Anthony, wherein the system comprises at least one of a radiopaque material embedded within the surface frame, as taught by Cosman, in order to allow the surface frame to be detected by in CT or x-ray imaging.  This is important since Caluser states that correlation of ultrasound images with images of the same body region obtained with other modalities (MRI, CT, mammograms, PET, etc) becomes increasingly important for medical diagnostic therapeutic purposes (Caluser, Page 3, lines 3-10), therefore detecting the surface frame of the surface detector assembly using a modality such as CT would aid in the correlation between images from CT and images from the surface detector assembly.

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Caluser, in view of Anthony, and further in view of US5,668,844 to “Webber”.

Regarding claims 8 and 9, the modifications of Caluser and Anthony disclose all the features of claim 1 above.
However, the modifications of Caluser and Anthony do not disclose wherein the surface detector assembly further comprises a visible grid positioned within the surface frame.  
Webber teaches in a similar field of endeavor, a tomosynthetic system, wherein the surface detector assembly further comprises a visible grid positioned within the surface frame.  Webber teaches an object of interest rests on the detector device (Fig. 8, Ref. 30), wherein the detector device contains a radiopaque fiducial reference (Fig. 8, Ref. 44).  The radiopaque fiducial reference includes a radiopaque grid (Col. 6, lines 57-67) that is attached to the underside of the image detector (Fig. 8, Ref. 40) so that the grid is held in fixed position.  Further, Webber teaches wherein the grid is made from highly radiopaque material such as metal wire (Col. 7, lines 33-34).  This reads on a visible grid. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Caluser and Anthony, wherein the surface detector assembly further comprises a visible grid positioned within the surface frame, and the grid is made from radiopaque wire, as taught by Webber, in order to provide a fiducial reference for the object or region being imaged, and to allow the surface frame to be detected by in CT or x-ray imaging.  This is important since Caluser states that correlation of ultrasound images with images of the same body region obtained with other modalities (MRI, CT, mammograms, PET, etc) becomes increasingly important for medical diagnostic therapeutic purposes (Page 3, lines 3-10), therefore detecting the surface frame of the surface detector assembly using a modality such as CT would aid in the correlation between images from CT and images from the surface detector assembly.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Caluser, in view of Anthony, and further in view of US2012/0130234 to Ma et al. “Ma”.

Regarding claim 10, the modifications of Caluser and Anthony disclose all the features of claim 1 above.
Caluser further discloses a handheld imaging probe (Fig. 19; “hold the ultrasound probe scan-head center at the anatomical reference”, Page 21, lines 17-18; the capability of the ultrasound probe to be held, reads on the probe being handheld);
wherein the processor (“processor”, Page 14, line 14) further comprises: 
a tracking module (3D magnetic tracking member with transmitter connected to TDMD”, Page 14, lines 12- Page 15, line 8) for tracking a real-time position of the handheld imaging probe (TDMD computer determining real-time location of ultrasound probe, Page 5, lines 18-20; ultrasound probe position dynamically registered in real time, Page 31, Claim 8; “enables, during real time ultrasound scanning, continuous ultrasound probe position and orientation 
a coregistration module (TDMD computer with position tracking module, Page 14, line 12 – Page 15, line 8) further programed to co-register the first medical image with a medical image acquired using the handheld imaging probe based on positional coordinates of the at least one common surface landmark (Abstract; Page 6, line 21- Page 7, line 2; Page 7, lines 3-6) [Examiner notes: Caluser discloses “the data from the positional sensors is used to perform the dynamic coregistration of the real time ultrasound image, first image set, with the breast or other body part representation, the second image set, in the same spatial coordinate frame.” (Page 6, line 21- Page 7, line 2) Caluser further discloses each saved ultrasound image will have attached positional information corresponding to each pixel in the ultrasound frame and the diagram with the body part with the ultrasound probe position and orientation in reference to the anatomical reference(s) (Page 7, lines 3-6), wherein the anatomical reference is a nipple (Page 6, lines 14-15), such as Nipple C (Page 21, lines 17-18).  Therefore, registering a series of images in a first image set with the body part representation of a second set, would include registering at least first and second images of the first ultrasound image set to the body part representation of a second set, wherein each image contains position data from the positional sensors (and would read on the position of the surface frame since the surface frame is attached to the ultrasound probe with the position sensor as discussed above) and position data in reference to the anatomical reference, and would read on co-registering a first medical image of the medical patient with a medical image acquired using the handheld imaging probe (i.e. a second image acquired by the ultrasound in the first image set) of the medical patient based on the positional coordinates of the at least one common surface landmark.]
However, Caluser does not disclose a probe camera coupled thereto, the probe camera configured to acquire surface images of a portion of the skin surface of the medical patient 
Anthony teaches having a probe camera (camera”, Fig. 1, Ref. 132, Paragraph 0045) coupled to the handheld imaging probe (included with the handheld ultrasound probe, Paragraph 0045), the probe camera configured to acquire surface images of a portion of the skin surface of the medical patient proximate the handheld imaging probe (for recording a digital image of the skin surface, Paragraph 0045, to detect on target on the skin, Fig. 1, Ref. 134, which is proximate to the probe); and
a probe surface image module (Processor, Ref. 732, Paragraph 0102) connected to a signal output (interface, Ref. 736, coupling probe to processor, Paragraph 0104) of the probe camera and programmed to identify positional coordinates of surface landmarks within the surface images acquired by the probe camera (“establishing a world coordinate system using the predetermined dimensions of the fiducial marker and the two or more digital images”, Paragraph 0124.  It would be inferred that the positional coordinates of the fiducial marker/features of the skin surface would need to be determined in the two or more digital images to convert/establish into a world coordinate system). 
Additionally, Anthony teaches comparing surface landmarks within at least one image with a second image (“the fiducial marker/features of the skin surface may be visible in at least one of the plurality of digital images…the correspondence between images may be extracted”, Paragraph 0122, where correspondence reads on comparing) and identifying at least one common surface landmark based on the comparison (“identifying the fiducial marker in two or more digital images from the camera”, Paragraph 0124).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Caluser’s invention, wherein the invention includes a probe camera coupled thereto the handheld imaging probe, the probe 
However, the modifications of Caluser and Anthony do not explicitly disclose wherein surface landmarks such as the nipple are within at least one surface image acquired by ultrasound transducer of Caluser, that reads on the surface detector assembly.
Ma teaches in a similar field of endeavor co-registering an ultrasound image with an image from a second imaging modality (Paragraph 0072).
Ma teaches using a fiducial skin marker, or external landmark, such as a navel or nipple that can be located with the ultrasound probe (Paragraph 0073), in addition to a separate imaging modality (MRI, Paragraph 0073).  It is inferred that by locating the external landmark, such as a navel or nipple, with the ultrasound probe
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Caluser and Anthony, wherein a nipple can be located in an ultrasound image, in order to act as an external landmark between the ultrasound images and a second image modality (Ma, Paragraph 0073).
Therefore the combination of Caluser and Anthony would then teach wherein the coregistration module is further programmed to: 
compare surface landmarks within at least one surface image acquired by the surface detector assembly with surface landmarks within at least one surface image acquired by the .

Claims 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Caluser, in view of Anthony, and further in view of US2012/0130234 to O’Connor et al. “O’Connor”.

Regarding claim 11, the modifications of Caluser and Anthony disclose all the features of claim 1 above.
However, the modifications of Caluser and Anthony do not disclose wherein at least one of the first medical image and the second medical image are acquired using a pair of mammographic compression pads; and wherein the surface detector assembly is integrated within the pair of mammographic compression pads.  
O’Connor teaches in a similar field of endeavor of imaging a breast (Abstract), wherein a second surface frame (Paragraph 0029).  O'Connor teaches wherein images are acquired using a pair of mammographic compression pads (images acquired by placing a breast tissue Fig. 2, Ref. 220 between two compression members Fig. 2, Ref. 206 (a pair of mammographic 
It would have been obvious to a person of ordinary skill in the art, at the time of the invention, to have modified the system as described by Caluser and Anthony, wherein at least one of the first medical image and the second medical image are acquired using a pair of mammographic compression pads and wherein the surface detector assembly is integrated within the pair of mammographic compression pads, as taught by O’Connor, in order to have opposite detectors achieving high-sensitivity imagining to calculate a true depth of a functional abnormality in the images (O'Connor, Paragraph 0081).

Regarding claim 17, the modifications of Caluser and Anthony disclose all the features of claim 12 above.  
As disclosed in claim 12 rejection above, the modifications of Caluser and Anthony disclose acquiring a second medical image and acquiring a second surface image using a camera system.
However, the modifications of Caluser and Anthony does not disclose acquiring the image using a pair of compression pads positioned on opposing surfaces of a breast of the medical patient and the camera system is integrated within at least one of the compression pads of the pair of compression pads.
O'Connor teaches acquiring the image using a pair of compression pads positioned on opposing surfaces of a breast of the medical patient (images acquired using by placing a breast tissue Ref. 220 between two compression members Ref. 206 (a pair of mammographic compression pads); Figure 2; Paragraph 0015).  Further, O’Connor teaches a camera system integrated within at least one of the compression pads of the pair of compression pads (the pair 
It would have been obvious to a person of ordinary skill in the art, at the time of the invention, to have modified the system as described by Caluser and Anthony, wherein the system includes acquiring the image using a pair of compression pads positioned on opposing surfaces of a breast of the medical patient and the camera system is integrated within at least one of the compression pads of the pair of compression pads, as taught by O’Connor, in order to have opposite detectors achieving high-sensitivity imagining to calculate a true depth of a functional abnormality in the images (O'Connor, Paragraph 0081).

Response to Arguments
Applicant’s arguments, see 9-16, filed 12/15/2005, with respect to the rejection(s) of claim(s) 1, 12, and 20 under U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art WO2013101562A2 to Caluser et al., in view of previously used prior art Anthony which in combination would teach coregistration of surface images and medical (ultrasound images) using a surface frame.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Milton Truong whose telephone number is (571)272-2158.  The examiner can normally be reached on 8:30 AM - 5:30 PM, MON-THUR; 8:30 AM - 4:30 PM, FRI.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MT/            Examiner, Art Unit 3793                                                                                                                                                                                            
/KEITH M RAYMOND/            Supervisory Patent Examiner, Art Unit 3793